DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action mailed
on November 10, 2020


The rejection of claims 1, 2, 6, 10, and 14-18 under 35 U.S.C.  112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 22 recites the limitation "working electrode layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim;

b) claim 23 recites “. . . ., wherein the receptor layer comprises between about 0.038mg/mm to about 0.38mg/mm nanograms of ethylene receptor proteins.”  It is not clear what the unit “mg/mm nanograms” represents.  In particular, does the “mm” refer to the thickness of the receptor layer?  Also, what does “nanograms” correspond to as presumably the “mg” already corresponds to ethylene receptor proteins?

c) claim 25 depends from itself so the scope of the claim is indefinite.

d) claim 25 recites “. . . . and wherein the receptor layer comprises between about 0.038mg/mm to about 0.38mg/mm nanograms of ethylene receptor proteins.”  It is not clear what the unit “mg/mm nanograms” represents.  In particular, does the “mm” refer to the thickness of the receptor layer?  Also, what does “nanograms” correspond to as presumably the “mg” already corresponds to ethylene receptor proteins?


Allowable Subject Matter

Claims 1-10, 14-16, 18, 21-24, and 26 are allowed.

Claims 22, 23, and 25 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires 

    PNG
    media_image1.png
    277
    701
    media_image1.png
    Greyscale

three electrodes: a working electrode, a counter (auxiliary) electrode, and a reference electrode. See especially Malaudzi 2.2. Electrochemical procedures and apparatus and Liu  2.1 Reagents and apparatus. Both Malaudzi and Liu disclose performing voltammetry when using the biosensor for detection – Malaudzi discloses cyclic voltammetry and Liu discloses differential pulse voltammetry.  While it is known in the electrochemical measurement art to use only a two-electrode arrangement to perform voltammetry, this arrangement is not favored 

    PNG
    media_image2.png
    591
    876
    media_image2.png
    Greyscale

Taken from an online Ossila article about Cyclic voltammetry.


b) claims 2-10, 14-16, 18, and 21-24 depend directly or indirectly from allowable claim 1.




 
c) in independent claim 24 the combination of limitations requires

    PNG
    media_image3.png
    316
    694
    media_image3.png
    Greyscale

	See the discussion above in regard to the allowability of claim 1.

	d) claim 25 depends from allowable claim 24.

	e) in independent claim 26 the combination of limitations requires

    PNG
    media_image4.png
    327
    693
    media_image4.png
    Greyscale

See the discussion above in regard to the allowability of claim 1.


Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	February 12, 2021